Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on May 04, 2022. Claims 1, 4, 5, 7, 8, 10, 11, 14, 15, 17, 18, 20 are currently pending and examined below.

Response to Amendment and Arguments
In response to applicant's arguments based on the filed amendment with respect to 35 U.S.C. 103 rejections of said previous office action have been fully considered; however, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 5, 11, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The claims defined the driving and situation resources to be preferred route to a destination, preferred lane to be traveled and preferred speed for the autonomous vehicle. The limitation of "transfer the surplus or deficient driving and situation resource….from a target vehicle" is unclear because a preferred route, a preferred lane and a preferred speed cannot be driving and situation resources what would have surplus or deficient to be transferred from one vehicle to another because it is simply a preferred or preference of driving parameters for a certain vehicle.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 7, 8, 10, 11, 14, 15, 17, 18, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Basak et al. US2011/0238519 (“Basak”) in view of Scofield et al. US2017/0068245 (“Scofield”).

Regarding claim(s) 1, 11. Basak discloses a method for distributing driving resources, the method comprising:
receiving driving and situation resource information of a host vehicle (FIGS. 4a and 4b jointly depict a process via which a vehicle sells energy to other vehicles.); 
comparing the received driving and situation resource information with occupant preference information to determine whether there is a deficiency of driving resources, a surplus of driving resources, or that the driving and situation resources meet the occupant preferences (FIGS. 4a and 4b jointly depict a process via which a vehicle sells energy to other vehicles.); 
offering a surplus resource to target vehicles if it is determined there is a surplus of driving resources; and making an offer for a resource corresponding to deficient resources of the host vehicle if it is determined there is a deficiency of driving resources (Fig. 4A-fig. 5B, para. 41, e.g. In starting the selling process, the vehicle broadcasts, e.g., over its wireless network a message regarding its surplus (426) along with information including the vehicle's unique id, the amount of energy available for sale and an opening price for a given unit of energy (e.g., 1 KWH). The broadcasting vehicle then listens for bids from potential buyers (428). If there is no response, a broadcast delay is traversed (430) until one or more potential buyer advertisements are broadcast (432).)
Basak does not explicitly disclose he driving and situation resources of the autonomous host vehicle meet the occupant preferences, the preference information from the occupant of the autonomous host vehicle comprises one or more of a preferred route to a destination of the autonomous host vehicle, a preferred lane to be traveled on by the autonomous host vehicle, a preferred driving configuration of the autonomous host vehicle, and a preferred speed for the autonomous host vehicle.
Scofield teaches a driving profiles for an autonomous vehicle including the preference information from the occupant of the autonomous host vehicle comprises one or more of a preferred route to a destination of the autonomous host vehicle, a preferred lane to be traveled on by the autonomous host vehicle, a preferred driving configuration of the autonomous host vehicle, and a preferred speed for the autonomous host vehicle (para. 4, para. 19, one or more systems and/or techniques for operating an autonomous vehicle are provided herein. In an example, a driving profile, comprising a driving preference (e.g., a speed preference, a route preference, etc.) of a user, may be received by an automated driving component of the autonomous vehicle. In an example, the driving profile may be received, through a communication connection (e.g., Wi-Fi connection, Bluetooth connection, a cellular connection, etc.), from a remote driving preference provider (e.g., a storage component hosted on a cloud based server and/or a mobile device configured to store and/or provide access to driving profiles of the user). The driving profile may be evaluated to identify the driving preference of the user. An operational parameter for the autonomous vehicle may be generated based upon the driving preference of the user. In an example, a route to a destination may be generated based upon the driving preference.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Basak by incorporating the applied teaching of driving profiles for an autonomous vehicle as taught by Scofield to improve vehicle to vehicle communication and resource sharing between vehicles.

Regarding claim(s) 4, 14. Basak in view of Scofield further teaches wherein the offering the surplus resource to the target vehicles comprises broadcasting a message including an offer to provide one or more from among a route of the host vehicle, a lane of travel of the host vehicle, parking spots available to the host vehicle, a driving configuration of the host vehicle, an energy level of the host vehicle, a speed of the host vehicle, and a price (para. 47, e.g. starting the selling process, the vehicle broadcasts, e.g., over its wireless network a message regarding its deficit or need (526) along with information including the vehicle's unique id, the amount of energy desired or required and an opening price for a given unit of energy (e.g., 1 KWH). The broadcasting vehicle then listens for bids from potential sellers (528). If there is no response, a broadcast delay is traversed (530) until one or more potential seller advertisements are broadcast (532).)

Regarding claim(s) 5, 15. Basak in view of Scofield further teaches wherein the offer comprises an auction, the method further comprising receiving bids for the offer from the target vehicles, selecting a bid from among the received bids, and transferring the offered surplus resource to a target vehicle corresponding to the selected bid from among the target vehicles (para. 48, If it accepts the offer, which in a preferred embodiment is the lowest offer from the most reliable seller (540), a registration takes place (542), where it would record the unique id of the bidder, the offered price and the amount of energy required.)

Regarding claim(s) 7, 17. Basak in view of Scofield further teaches wherein the making an offer for the resource comprises determining whether the resource is being offered by analyzing communication messages from target vehicles or an infrastructure device, transmitting a bid for an offered resource if it is determined that the resource is being offered, and transmitting a bid requesting the resource if it is determined that the resource is not being offered (para. 52, e.g. The localization mechanism can also be more sophisticated. For example, a vehicle can respond when its unique identifier is transmitted by the other party. The other party could transmit the identifiers over a wireless network (similar to keyless entry mechanism). If the vehicles are not in the vicinity of each other, they can transmit their GPS coordinate to other vehicle.)

Regarding claim(s) 8, 18. Basak in view of Scofield further teaches determining if the bid for the resource is accepted, and controlling the vehicle to accept the transfer of the resource if it is determined that the bid is accepted (para. 42, e.g. If it accepts the offer, which in a preferred embodiment is the highest offer from the most reliable buyer (440), a registration takes place (442), where it would record the unique id of the bidder, the offered price and the amount of energy required.)

Regarding claim(s) 10, 20. Basak in view of Scofield further teaches wherein the bid comprises credits allocated to the host vehicle based on one or more from among resource sharing and driving habits (para. 41, e.g. available for sale and an opening price for a given unit of energy (e.g., 1 KWH). The broadcasting vehicle then listens for bids from potential buyers (428). If there is no response, a broadcast delay is traversed (430) until one or more potential buyer advertisements are broadcast (432).)

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666